  Case: 2:20-cv-00459-JLG-KLL Doc #: 20 Filed: 09/29/20 Page: 1 of 4 PAGEID #: 69




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JANE DOE,                                    :      CASE NO.: 2:20-cv-00459
                                             :
               Plaintiff,                    :      JUDGE GRAHAM
                                             :
vs.                                          :      MAGISTRATE JUDGE LITKOVITZ
                                             :
ANDREW K. MITCHELL, et al.,                  :
                                             :
               Defendants.                   :

 PLAINTIFF’S MEMORANDUM CONTRA TO DEFENDANT CITY OF COLUMBUS
AND DEFENDANT ANDREW K. MITCHELL’S MOTION FOR JUDGMENT ON THE
                          PLEADINGS

       Now comes Plaintiff Jane Doe, by through her counsel David A. Goldstein Co., L.P.A.,

and hereby moves this Court to deny Defendant City of Columbus and Defendant Andrew K.

Mitchell’s (collectively referred to herein as “Defendants”) Motions for Judgment on the Pleadings

as Plaintiff has filed a Motion for Leave to Proceed Pseudonymously, or, in the alternative, a

Motion for Leave to File an Amended Complaint that would render Defendants’ Motions moot. The

grounds in support of this Motion are set forth in the Memorandum in Support, attached hereto and

incorporated herein.


                                             Respectfully submitted,


                                             /s/ David A. Goldstein
                                             DAVID A. GOLDSTEIN (0064461)
                                             DAVID A. GOLDSTEIN CO., L.P.A.
                                             511 South High Street
                                             Suite 200
                                             Columbus, Ohio 43215
                                             (614) 222-1889
                                             (614) 222-1899 (Fax)
                                             E-mail: dgoldstein@dgoldsteinlaw.com
                                             Trial Attorney for Plaintiff
 Case: 2:20-cv-00459-JLG-KLL Doc #: 20 Filed: 09/29/20 Page: 2 of 4 PAGEID #: 70




                                               /s/ Sara M. Valentine
                                               SARA M. VALENTINE (0098685)
                                               DAVID A. GOLDSTEIN CO., L.P.A.
                                               511 South High Street
                                               Suite 200
                                               Columbus, Ohio 43215
                                               (614) 222-1889
                                               (614) 222-1899 (Fax)
                                               E-mail: svalentine@dgoldsteinlaw.com
                                               Attorney for Plaintiff


                                MEMORANDUM IN SUPPORT

       This case arises out of Defendant Andrew K. Mitchell’s (“Defendant Mitchell”) rape and

sexual assault of Plaintiff Jane Doe (“Plaintiff”) as Defendant Mitchell was in the course and scope

of his employment with Defendant City of Columbus (“Defendant Columbus”) when the incident

occurred. (Doc. 1). As a result, Plaintiff has asserted claims for false arrest, false imprisonment,

rape, and use of excessive force, among others. (Id., ¶¶ 8-9). Additionally, Plaintiff has asserted a

Monell v. Department of Social Services of New York, 436 U.S. 658 (1978) action against

Defendant Columbus and ten John Doe defendants (“Defendant Does”) in their capacity as

employees of the City of Columbus in its Department of Public Safety, Division of Police. (Id., ¶ 9).

       On September 8, 2020, Defendant Columbus filed a Motion for Judgment on the Pleadings,

asserting that Plaintiff’s Complaint must be dismissed as Plaintiff has not sought permission from

the Court to proceed pseudonymously. (Doc. 16 at 2-3). On September 9, 2020, Defendant Mitchell

filed a Motion for Judgment on the Pleadings, incorporating Defendant Columbus’s Motion for

Judgment on the Pleadings. (Doc. 18 at 1). On September 29, 2020, Plaintiff filed a Motion for

Leave to Proceed Pseudonymously, or, in the alternative, a Motion for Leave to File an Amended

Complaint so that Plaintiff could substitute “Jane Doe” for the named party in interest. (Doc. 19). If

this Court grants either Plaintiff’s Motion for Leave to Proceed Pseudonymously or Plaintiff’s




                                                  2
 Case: 2:20-cv-00459-JLG-KLL Doc #: 20 Filed: 09/29/20 Page: 3 of 4 PAGEID #: 71




Motion for Leave to File an Amended Complaint, Defendants’ Motions for Judgment on the

Pleadings will be rendered moot as Plaintiff will either get to proceed under a pseudonym or will

amend her Complaint to substitute “Jane Doe” for the named party in interest. Therefore, Defendant

City of Columbus and Defendant Andrew K. Mitchell’s Motions for Judgment on the Pleadings

warrant denial by this Court.

       For all of the foregoing reasons, Defendants’ Motions for Judgment on the Pleadings should

be denied.



                                             Respectfully submitted,


                                             /s/ David A. Goldstein
                                             DAVID A. GOLDSTEIN (0064461)
                                             DAVID A. GOLDSTEIN CO., L.P.A.
                                             511 South High Street
                                             Suite 200
                                             Columbus, Ohio 43215
                                             (614) 222-1889
                                             (614) 222-1899 (Fax)
                                             E-mail: dgoldstein@dgoldsteinlaw.com
                                             Trial Attorney for Plaintiff


                                             /s/ Sara M. Valentine
                                             SARA M. VALENTINE (0098685)
                                             DAVID A. GOLDSTEIN CO., L.P.A.
                                             511 South High Street
                                             Suite 200
                                             Columbus, Ohio 43215
                                             (614) 222-1889
                                             (614) 222-1899 (Fax)
                                             E-mail: svalentine@dgoldsteinlaw.com
                                             Attorney for Plaintiff




                                                3
 Case: 2:20-cv-00459-JLG-KLL Doc #: 20 Filed: 09/29/20 Page: 4 of 4 PAGEID #: 72




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document has been sent via Electronic Mail this

29th day of September 2020 to Scott C. Walker, Esq., Attorney for Defendant Andrew K.

Mitchell, at Walker Novack Legal Group, LLC, 5013 Pine Creek Drive, Westerville, Ohio 43081,

tom@walkernovack.com, Thomas J. Novack, Esq., Attorney for Defendant Andrew K. Mitchell,

at Walker Novack Legal Group, LLC, 5013 Pine Creek Drive, Westerville, Ohio 43081,

scott@walkernovack.com, Janet R. Hill Arbogast, Esq., Attorney for Defendant City of

Columbus, at City of Columbus, Department of Law, 77 North Front Street, 4th Floor, Columbus,

Ohio 43215, jrhillarbogast@columbus.gov, and, Joseph M. Gibson, Esq., Attorney for Defendant

City of Columbus, at City of Columbus, Department of Law, 77 North Front Street, 4th Floor,

Columbus, Ohio 43215, jmgibson@columbus.gov.



                                             /s/ David A. Goldstein______
                                             DAVID A. GOLDSTEIN (0064461)




                                                4
